Citation Nr: 0217916	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  94-34 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for a 
uterine fibroid tumor with menorrhagia and anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from July 1979 to July 
1982 and from March 1989 to February 1993.  

This case was previously before the Board in July 1999.  
The Board denied the veteran's claims of entitlement to 
service connection for a skin disorder and a disorder 
manifested by fatigue, both claimed as undiagnosed 
illnesses resulting from the veteran's participation in 
the Persian Gulf War.  The Board also denied the veteran's 
claim of entitlement to a rating in excess of 10 percent 
for peptic ulcer disease with gastritis.  The Board did, 
however, grant a 10 percent rating for the veteran's 
service-connected left Bartholin cyst.  Finally, the Board 
remanded the issue of entitlement to a rating in excess of 
10 percent for a uterine fibroid tumor with menorrhagia.  

Following the requested development, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, confirmed and continued the 10 percent rating 
for a uterine fibroid tumor with menorrhagia.  Thereafter, 
the case was returned to the Board for further appellate 
action.

In its July 1999 decision, the Board noted that during the 
course of the appeal, the veteran had raised issues to the 
effect that service connection was warranted for 
hypertension and for recurrent yeast infections, secondary 
to her service-connected Bartholin cyst.  The veteran also 
raised contentions to the effect that she was entitled to 
recoup money which had been withheld for tax purposes from 
her severance check, which she had received on her 
separation from service.  It was noted that such issues 
were not inextricably intertwined with any which were on 
appeal; and, therefore, they were referred to the RO for 
appropriate action.

In a June 2002 rating action, the RO denied the veteran's 
claim of entitlement to service connection for 
hypertension.  The veteran was notified of that decision, 
as well as her appellate rights; however, to date, the VA 
has not received a Notice of Disagreement from the veteran 
with which to initiate the appellate process.  
While the case was undergoing development, the RO received 
from the veteran another claim of entitlement to a rating 
in excess of 10 percent for peptic ulcer disease with 
gastritis.  In its July 2002 rating action, the RO raised 
the veteran's rating for that disability to 40 percent, 
effective March 14, 2001.  In July 2002, the RO received 
the veteran's statement that she not only disagreed with 
the amount of that rating, she disagreed with the 
effective date.  Accordingly, the RO should take 
appropriate action to further develop the veteran's claims 
of entitlement to an increased rating for peptic ulcer 
disease and of entitlement to an effective date earlier 
than March 14, 2001, for the currently assigned 40 percent 
rating for peptic ulcer disease.

To date, no further action has been taken with respect to 
the question of entitlement to service connection for 
recurrent yeast infections, secondary to her service-
connected Bartholin cyst or to the question of whether the 
veteran was entitled to recoup money which had been 
withheld for tax purposes from her severance check, which 
she had received on her separation from service.  


FINDINGS OF FACT

1.  Prior to March 1, 1995, the veteran's uterine 
fibroids, manifested primarily by heavy menstrual bleeding 
and iron deficiency anemia, were productive of severe 
impairment.

2.  Since March 1, 1995, the veteran's heavy menstrual 
bleeding and iron deficiency anemia associated with her 
uterine fibroids have been controlled with medication.


CONCLUSIONS OF LAW

1.  Prior to March 1, 1995, the criteria for a 30 percent 
rating for a uterine fibroid tumor with menorrhagia and 
anemia were met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.116a, DC 7622 (effective prior to effective May 22, 
1995). 

2.  Since March 1, 1995, the criteria for a rating in 
excess of 10 percent rating for a uterine fibroid tumor 
with menorrhagia and anemia have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.116a, DC 7622 
(effective prior to May 22, 1995); 38 C.F.R. § 4.116, DC 
7628-7613 (effective May 22, 1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

During the pendency of this appeal, there was a 
significant change in the law. On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  That 
law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. 38 U.S.C.A. §§ 5102, 
5103, 5103A.  

After reviewing the record, the Board finds that by virtue 
of the information sent to the veteran in the Board's July 
1999 remand; the Statement of the Case; the Supplemental 
Statements of the Case; and notices of the enactment of 
the VCAA sent from the RO to the veteran in February 2001 
and April 2002, the veteran and her representative were 
notified of evidence necessary to substantiate the claim 
of entitlement to an increased rating a uterine fibroid 
tumor with menorrhagia.  Indeed, in the March 2002 SSOC, 
the RO explicitly set forth the applicable law and 
enabling regulations associated with the VCAA.  

The RO has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; and in fact, 
it appears that all evidence so identified has been 
obtained and associated with the claims folder.  As noted 
above, such evidence includes the veteran's service 
medical records and extensive VA treatment records and 
reports, dated from May 1994 to March 2002.  In this 
regard, it should be noted that the veteran has not 
identified any outstanding evidence (which has not been 
sought by the VA) which could be used to support the issue 
of entitlement to an increased rating for a uterine 
fibroid tumor with menorrhagia.  

In March 2002, the veteran reported that she has not had a 
complete uterine or gynecologic examination; however, that 
contention is not supported by the evidence of record.  
Indeed, during the course of the appeal, veteran underwent 
gynecologic and/or hemic examinations in April 1993; 
December 1998; and in March and April 2000.  Such 
examinations have variously included a review of the 
veteran's claims file; transcription of her complaints; a 
physical examination; ultrasound; and laboratory tests, 
including a Pap test and those specifically to evaluate 
the veteran's iron level.  

Finally, the Board notes that the veteran has been 
informed of her right to have a hearing in association 
with her appeal; however, to date, she has declined to 
exercise that right.  

In a letter of April 2002, the RO notified the veteran 
what evidence and information were still need from her.  
The letter also included an explanation of what evidence 
and information would be obtained by VA.  Accordingly, the 
Board concludes that the VA has met its duty to assist the 
veteran in the development of her claim and that there is 
no need for further development of the evidence in order 
to meet the requirements of the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




The Facts

At her service separation examination in February 1993, 
the veteran complained of heavy menses and reported that 
she had had her last menstrual period approximately one 
week earlier.  She weighed 149 pounds.

In April 1993, the veteran underwent a general medical 
examination.  Her multiple complaints included anemia and 
a fibroid tumor.  She had reportedly been told that she 
was borderline anemic and that she had been prescribed 
iron supplements in 1990.  At the time of the VA 
examination, she had reportedly been off iron supplements 
for 2 months.  Laboratory studies showed that her 
hemoglobin and hematocrit were within normal limits.  Her 
serum iron and ferritin were reportedly low.  The examiner 
concluded that the veteran had iron deficiency anemia.  
The examiner stated that the veteran was not anemic by the 
results of her hemoglobin or hematocrit but that the low 
iron studies reflected iron deficiency anemia.

In April 1993, the veteran also underwent a VA examination 
on a fee basis.  She complained of a fibroid tumor; heavy 
bleeding; intermittent anemia; and an intermittent 
Bartholin cyst.  It was noted that she had taken Provera 
sporadically for heavy bleeding.  She was concerned about 
infertility, noting that she had never been pregnant and 
that she had never been on birth control.  On examination, 
her uterus was at the upper limits of normal and slightly 
irregular.  The examiner's impression was that in all 
probability, the veteran had a small uterine fibroid with 
moderate dysfunction of uterine bleeding and infertility.

From May 1994 to March 1995, the veteran was treated by 
the VA for a fibroid uterus and complaints of heavy, 
prolonged menstruation.  During a May 1994 consultation 
with the Gynecology Service, it was noted that she had 
moderately dysfunctional uterine bleeding.  Iron therapy 
was recommended.  An ultrasound performed in June 1994 
revealed a 7.2 cm solid left ovary and a 5.47 cm cystic 
left ovary.  There was at least one discrete fibroid, 
which measured 3.9 cm,  in the posterior aspect of the 
uterine body.  She was referred to the Gynecology Service 
to rule out ovarian cancer.  During the consultation with 
the Gynecology Service, which was also performed in June 
1994, laboratory testing revealed that the results of the 
veteran's hemoglobin, hematocrit, and iron testing were 
low.  In July 1994, it was noted that the veteran's last 
menstrual period had been earlier that month and that she 
had dysfunctional uterine bleeding type of menorrhagia.  A 
follow-up ultrasound, performed in September 1994, showed 
resolution of the ovarian cyst and no change in the 
multiple uterine fibroids.  As there was no enlargement of 
the fibroids, the veteran declined surgery.  The treating 
physician stated that the veteran's iron deficiency anemia 
was likely due to peptic ulcer disease rather than the 
amount of menstrual flow described by the veteran.  It was 
noted that the veteran did not have debilitating pelvic 
pain and that her menstrual flow was manageable in terms 
of amount and duration.  The physician concluded that the 
uterine fibroids required no intervention at that time.  
During a Persian Gulf War protocol examination in December 
1994, the veteran's hemoglobin and hematocrit were again 
found to be low.  The diagnoses were iron deficiency 
anemia, bilateral ovarian cysts, and a fibroid uterus.  In 
January 1995, an iron supplement was prescribed for the 
veteran.  

In February 1995, during treatment at the VA Medical 
Center (MC) in Durham, North Carolina, it was noted that 
the veteran weighed 171.7 pounds.  She had reportedly had 
her last menstrual period earlier that month.  She stated 
that her regular cycle was 28 to 30 days and that it 
lasted 5 to 7 days.  She also stated that it used to be 7 
to 10 days but that the bleeding was now heavy.  Her iron 
supplement was to be continued.  It was noted that in 
service, the veteran had used Depo Provera and that it had 
been successful in decreasing her bleeding and correcting 
her anemia.  She was scheduled to have a Depo Provera 
injection; however, that was subsequently administered at 
the VAMC in Fayetteville, North Carolina on March 1, 1995.

VA outpatient records, dated from November 1995 to 
November 1999, show that the veteran was treated for 
various disabilities including her service-connected 
fibroid tumor.  She continued to receive Depo Provera 
treatment for a fibroid uterus and an iron supplement.  In 
November 1995, she weighed 151 pounds, and in November 
1996, she weighed 145.3 pounds.

In December 1998, the veteran underwent various 
examinations to evaluate her peptic ulcer disease, uterine 
fibroids, and anemia.  She reported that since March 1995, 
she had lost 14 days from work as a mail carrier.  The 
reasons for time lost were pelvic pain; Bartholin's cyst; 
abdominal pain and cramps; stress; and high blood 
pressure.  On a report of medical history since her last 
VA examination, she listed her complaints as headaches; 
stomach pain and cramps; occasional sharp pain on the left 
side of her body in the groin area; dizziness; joint 
aches; tingling in her right hand and fingers; left leg 
inflammation; sleep problems; generalized itching; an 
intermittent rash; Bartholin's cyst; and sinus problems.  

During the December 1998 VA examination to evaluate the 
veteran's peptic ulcer disease, it was noted that the 
veteran continue to take an iron supplement and that she 
had no signs of anemia.  It was also noted that she no 
longer had menstrual periods and that she had not had any 
heavy bleeding lately.  The examiner reported that the 
veteran had a history of macrocytic anemia, likely due to 
blood loss and bleeding from uterine fibroids.  

During a VA gynecologic examination in December 1998, it 
was noted that the veteran's last menstrual period had 
occurred approximately 5 years earlier and that she had 
been taking Depo Provera for that length of time to 
control heavy vaginal bleeding.  It was also noted that 
although she had basically had no periods for the last 5 
years, she had occasionally had some spotting.  The 
gynecologic examination was normal.  The assessments were 
a history of amenorrhea secondary to Depo Provera and a 
history of a small uterine fibroid, not palpable on 
examination.  A Pap smear was normal.  

During a VA hemic examination in December 1998, it was 
noted that the veteran had a history of taking iron 
supplements due to blood loss associated with bleeding 
from uterine fibroids.  She did not have any excess 
fatigue and reportedly worked hard all day.  She did not 
have weakness, shortness of breath, or pain, and she had 
no known exacerbation of her anemia.  Laboratory studies 
showed that the hemoglobin and hematocrit were within 
normal limits.

During a VA hemic examination in March 2000, it was noted 
that the veteran had had no menstrual cycles until 11 to 
12 months earlier.  She stated that she then began to 
experience bloating, cramps, spotting, and premenstrual 
symptoms.  It was noted that she continued to take her 
iron supplement.  Laboratory studies showed that the 
veteran's iron tests were within normal limits.  His 
hemoglobin and hematocrit were high.  The diagnosis was a 
history of iron deficiency anemia, none at present.  The 
examiner was unable to say whether the veteran would be 
anemic if she without iron therapy.  It was also noted 
that the veteran did not report heavy menses.

In April 2000, the veteran underwent a VA gynecologic 
examination on a fee basis.  It was noted that she 
continued to take iron supplements.  The veteran thought 
that her treatment with Depo Provera had been successful 
and reported that she had had no periods for 6 months.  
She complained of bloating, weight gain, calf pain, and 
irregular bleeding, heavy on occasion.  The veteran stated 
that the side effects of Depo Provera were excessive and 
that she wished to consider surgery.  On examination, the 
uterus and adnexa could not be outlined.  The external 
genitalia were normal, and the vulva, vagina, and cervix 
were healthy.  A repeat sonogram and blood count were 
suggested.  

In a September 2000 addendum, the examiner reported that a 
blood count, performed in June 2000, revealed no anemia.  
It was also noted that an August 2000 sonogram revealed a 
slightly enlarged uterus containing one to two areas 
probably representing uterine fibroids.  The examiner 
concluded that the absence of anemia suggested that the 
veteran's treatment with Depo Provera had been successful.  
Due to the veteran's complaints of side effects, 
alternative medical therapy was suggested.  The examiner 
also concluded that since the veteran's fibroids did not 
appear very large and since she did not complain of pain 
surgery was not warranted.

VA outpatient records, dated from June 2000 to March 2002, 
show that the veteran continued to receive Depo Provera 
for her uterine fibroids, as well as an iron supplement.  
In December 2000, the veteran continued to complain of 
weight gain, leg cramps, and premenstrual symptoms, such 
as nausea and vomiting.  Oral hormone therapy was 
prescribed for her breakthrough bleeding.  In 2001, that 
medication was discontinued, as the veteran complained 
that it made her nauseous.  

In April 2002, the veteran underwent a VA examination to 
determine the extent of her service-connected peptic ulcer 
disease.  At that time, she weighed 164.6 pounds and that 
her maximum weight during the previous year had been 170 
pounds.



Analysis

The veteran seeks a rating in excess of 10 percent for her 
service-connected uterine fibroid tumor with menorrhagia 
and anemia. 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 
(2001).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in 
earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1. Where 
there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history 
of the service-connected disability.  




The RO's September 1993 decision on appeal, which granted 
entitlement to service connection for a uterine fibroid 
(ultimately evaluated as 10 percent disabling, effective 
February 27, 1993), was an initial rating award.  As held 
in AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a claim for 
an original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation."  Thus, when an initial 
rating award is at issue, a practice known as "staged" 
ratings may apply.  That is, at the time of an initial 
rating, separate ratings can be assigned for separate 
periods of time based on the facts found. Fenderson v. 
West, 12 Vet. App. 119 (1999). 

The Board notes that the regulations pertaining to 
gynecological conditions were revised during the pendency 
of the veteran's appeal.  See 60 Fed. Reg. 19851 
(April 21, 1995).  That revision became effective May 22, 
1995.  Inasmuch as the veteran's claim was filed before 
the regulatory change occurred, she is entitled to 
application of the version most favorable to her.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991); see also 
VAOPGCPREC 3-00 (opinion of the VA General Counsel that 
the decision in Karnas is to be implemented by first 
determining whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the former and current versions of the 
regulation.  If the revised version of the regulation is 
more favorable, the retroactive reach of that regulation 
under 38 U.S.C.A. § 5110(g) (West 1991), can be no earlier 
than the effective date of that change, and that the Board 
must apply only the earlier version of the regulation for 
the period prior to the effective date of the change.).  
In this regard, it should be noted that precedential 
opinions of VA's General Counsel are binding on the Board.   
38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 14.507 
(2001).

When service connection was initially granted for service 
connection for a uterine fibroid, there was no DC 
specifically applicable to rating such disability.  
Therefore, the RO rated it by analogy to a benign new 
growth of the skin.  38 C.F.R. §§ 4.20, 4.118, DC 7819.  A 
benign new growth of the skin was rated as scars, 
disfigurement, etc.  Unless otherwise provide, it was to 
be rated as eczema, dependent upon the location, extent, 
and repugnant or otherwise disabling character of the 
manifestations.  A 10 percent rating was warranted for 
eczema with exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area.  A 30 
percent rating was warranted for exudation or constant 
itching, extensive lesions, or marked disfigurement.  A 50 
percent rating was warranted for ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or when the disorder was exceptionally 
repugnant.

Also potentially applicable to rating the veteran's 
uterine fibroid at the time of the initial grant of 
service connection was 38 C.F.R. § 4.116a, DC 7622, the 
code used to rate displacement of the uterus.  A 10 
percent rating was warranted for moderate impairment with 
adhesions and irregular menstruation.  A 30 percent rating 
was warranted for severe impairment with marked 
displacement and frequent or continuous menstrual 
disturbances.

In the revised regulations, which became effective on May 
22, 1995, benign neoplasms of the gynecological system 
were rated under a specific code.  Therefore, there was no 
further need to rate them by analogy to a skin disorder.  
They were to be rated according to the impairment in 
function of the gynecological function in question.  38 
C.F.R. § 4.116, DC 7628.  Disease or injury of the vulva 
(including vulvovaginitis); vagina; cervix; uterus, 
including adhesions; Fallopian tube, including adhesions 
and pelvic inflammatory disease (PID); and ovary are rated 
in accordance with 38 C.F.R. 4.116, DC's 7610 to 7615.  A 
general rating formula has been established in which a 10 
percent rating is warranted for symptoms which require 
continuous treatment.  A 30 percent rating is warranted 
for symptoms which are not controlled by continuous 
treatment.  

A review of the record discloses that from the time of the 
veteran's discharge from service until March 1, 1995, she 
was treated or examined by the VA on many occasions and 
that she consistently complained of heavy menstrual 
bleeding associated with her uterine fibroid.  Such 
bleeding was extensive enough to result in iron deficiency 
anemia; and until March 1, 1995, was essentially 
unchecked.  Although there was evidence that the veteran's 
menstrual problems were consistent with moderate 
impairment, the consistency and frequency of her 
complaints and the resultant anemia more nearly 
approximated the criteria productive of severe impairment.  
Accordingly, from February 27, 1993, through February 28, 
1995, a 30 percent rating was warranted for the veteran's 
fibroid tumor with menorrhagia and anemia.  In arriving at 
this decision, the Board has considered the possibility of 
a higher schedular evaluation by analogy to 38 C.F.R. 
§ 4.118, DC 7819; however, the record does not reflect 
ulceration or extensive exfoliation or crusting, or 
systemic or nervous manifestations associated with the 
veteran's service-connected fibroid tumor.  The record 
also does not reflect that the disorder was exceptionally 
repugnant.  Accordingly, a higher schedular evaluation was 
not warranted under 38 C.F.R. § 4.118, DC 7819. 

On March 1, 1995, the veteran began treatment with Depo 
Provera and continued on her iron therapy.  Since that 
time, the evidence shows that her menstrual bleeding and 
anemia have been under control.  Indeed, there is no 
evidence since March 1, 1995, which shows that she has 
frequent or continuous menstrual disturbances.  Although 
she now complains of side effects from the medication, 
such as weight gain, bloating, amenorrhea, leg cramps, and 
premenstrual symptoms such as nausea and vomiting, there 
is no competent evidence to show that her complaints are 
related to her medication regimen.  For example, as to her 
complaints of weight gain, the evidence shows that she 
gained weight between the time of her separation from 
service and just shortly before she started taking Depo 
Provera.  It also shows that approximately a year and half 
after she started taking Depo Provera, her weight was 
below that reported at the time of her discharge from 
service.  In this regard the Board notes that she was on 
Depo Provera therapy for several years before any of the 
claimed side effects were recorded.  In light of her 
complaints, her VA health care provider tried the veteran 
on oral hormone therapy; however, two months after the 
therapy, the veteran complained that it made her nauseous.  
Therefore, the medication was discontinued.  The veteran, 
however, remained on Depo Provera, and the evidence tends 
to show that since March 1, 1995, her therapy has been 
successful in controlling her service-connected fibroid 
tumor and associated menorrhagia and anemia.  Absent 
competent evidence to the contrary, a rating in excess of 
10 percent is not warranted for the period from March 1, 
1995, to the present.

In arriving at the foregoing decisions, the Board has 
considered and applied the concept of staged ratings noted 
in Fenderson.

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and 
Pension Service for possible approval of an extraschedular 
rating for the veteran's service-connected fibroid tumor 
with menorrhagia and anemia.  The evidence, however, does 
not show such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as 
to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2001).  In 
April 2002, the veteran reported that she was unemployed; 
however, there is no evidence that her service-connected 
fibroid tumor is responsible for her unemployment or that 
it markedly interferes with her employment.  Although she 
has received continuous treatment for her tumor, there is 
no evidence that she has required frequent 
hospitalization.  Indeed, the record shows that the 
manifestations of her fibroid tumor with menorrhagia and 
anemia are those contemplated by the regular schedular 
standards.  It must be emphasized that the disability 
ratings are not job specific.  They represent as far as 
can practicably be determined the average impairment in 
earning capacity as a result of diseases or injuries 
encountered incident to military service and their 
residual conditions in civilian occupations.  Generally, 
the degrees of disability specified are considered 
adequate to compensate for considerable loss of working 
time from exacerbations of illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 
4.1.  Absent competent evidence to the contrary, the Board 
finds no reason for further action under 38 C.F.R. 
§ 3.321(b)(1) (2001). 





ORDER

Entitlement to a 30 percent rating for a fibroid tumor 
with menorrhagia and anemia, is granted, effective for the 
period from February 27, 1993, through February 28, 1995, 
subject to the law and regulations governing the award of 
monetary benefits. 

Entitlement to a rating in excess of 10 percent for a 
fibroid tumor with menorrhagia and anemia, after February 
28, 1995, is denied.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

